WARREN, P. J.,
dissenting.
I do not agree that the officer had probable cause to believe that defendant had given him false information. None of defendant’s answers was inconsistent with his other answers, and none was contradicted by any other information that Officer Leloff had. On the contrary, the name that defendant gave was corroborated by the utility receipt. Defendant’s statement that he lived in Hillsboro was not contradicted by the Tualatin address on the utility receipt. Leloff stopped defendant on August 11; the receipt was dated July. Likewise, Leloffs information that “Fang” lived at the Tualatin address was three weeks old. Leloff concluded that defendant was lying about his address without even asking him about the different address on the bill. In our mobile society, it is eminently plausible that defendant simply had moved. The officer’s belief that defendant had lied did not follow logically from the information he had. Defendant’s nervousness, although a consideration, does not bolster the officer’s hunch. See State v. Scarborough, 103 Or App 231, 796 P2d 394 (1990). Leloffs search of the vehicle was unlawful, and the evidence found should have been suppressed.
I dissent.